

Exhibit 10.1


ENLINK MIDSTREAM, LLC
2014 LONG-TERM INCENTIVE PLAN
(As Amended and Restated Effective March 31, 2020)










--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page
ARTICLE I. ESTABLISHMENT AND PURPOSE
1  
1.1 Establishment
1  
1.2 Purpose
1  
ARTICLE II. DEFINITIONS
1  
2.1 Affiliate
1  
2.2 Award
1  
2.3 Award Agreement
1  
2.4 Board
1  
2.5 Cash Award
1  
2.6 Cause
1  
2.7 Change of Control
1  
2.8 Code
2  
2.9 Committee
2  
2.10 Company
2  
2.11 Consultant
2  
2.12 Crosstex Effective Time
2  
2.13 Distribution Equivalent Right
2  
2.14 Effective Date
2  
2.15 Employee
2  
2.16 EnLink Manager
2  
2.17 EnLink Midstream
2  
2.18 Exchange Act
2  
2.19 Fair Market Value
2  
2.20 GIP
2  
2.21 Grant Date
2  
2.22 Incentive Unit Option
2  
2.23 Nonqualified Unit Option
3  
2.24 Option
3  
2.25 Outside Director
3  
2.26 Participant
3  
2.27 Performance Award
3  
2.28 Performance Goal
3  
2.29 Person
3  
2.30 Plan
3  
2.31 Prior Plan
3  
2.32 Restricted Incentive Unit
3  
2.33 Restricted Units
3  
2.34 Restriction Period
3  
2.35 Rule 16b-3
3  
2.36 Unit Appreciation Right
3  
2.37 Unit Distribution Right
3  
2.38 Units
3  
2.39 Unit Award
3  
2.40 Voting Stock
3  
2.41 Working Group
4  




--------------------------------------------------------------------------------



2.42 Working Subsidiary
4  
ARTICLE III. PLAN ADMINISTRATION
4  
3.1 Plan Administrator
4  
3.2 Authority of Administrator
4  
3.3 Discretionary Authority
5  
3.4 Liability; Indemnification
5  
ARTICLE IV. UNITS SUBJECT TO THE PLAN
5  
4.1 Available Units
5  
4.2 Adjustments for Recapitalizations and Reorganizations.
5  
4.3 Adjustments for Awards
6  
ARTICLE V. ELIGIBILITY
6  
ARTICLE VI. FORM OF AWARDS
6  
ARTICLE VII. OPTIONS
7  
7.1 General
7  
7.2 Terms and Conditions of Options
7  
7.3 Restrictions Relating to Incentive Unit Options
7  
7.4 Additional Terms and Conditions
7  
7.5 Exercise of Options
7  
ARTICLE VIII. UNIT APPRECIATION RIGHTS
8  
8.1 General
8  
8.2 Right to Payment
8  
8.3 Rights Related to Options
8  
8.4 Right Without Option
8  
8.5 Terms
9  
ARTICLE IX. RESTRICTED UNITS
9  
9.1 General
9  
9.2 Restriction Period
9  
9.3 UDRs
9  
9.4 Other Terms and Conditions
9  
9.5 Payment for Restricted Units
9  
9.6 Miscellaneous
10  
ARTICLE X. RESTRICTED INCENTIVE UNITS
10  
10.1 General
10  
10.2 Restriction Period
10  
10.3 DERs
10  
10.4 Other Terms and Conditions
10  
ARTICLE XI. UNIT AWARDS
10  
11.1 General; Terms and Conditions
10  
11.2 Bonus Units and Awards in Lieu of Obligations
10  
ARTICLE XII. CASH AWARDS; DERS
11  
12.1 General; Terms and Conditions
11  
12.2 DERs
11  
ARTICLE XIII. PERFORMANCE AWARDS
11  
13.1 General
11  
13.2 Performance Awards
11  
ARTICLE XIV. CHANGE OF CONTROL
12  
14.1 Definition of Change of Control
12  




--------------------------------------------------------------------------------



14.2 Effect on Outstanding Awards
12  
14.3 Change of Control Price
13  
14.4 Impact of Corporate Events on Awards Generally
13  
ARTICLE XV. AMENDMENT AND TERMINATION
13  
15.1 Plan Amendment and Termination
13  
15.2 Award Amendment
14  
ARTICLE XVI. MISCELLANEOUS
14  
16.1 Award Agreements and Termination of Employment
14  
16.2 Stand-Alone, Additional, Tandem, and Substitute Awards
14  
16.3 Listing Conditions
14  
16.4 Additional Conditions
15  
16.5 Transferability
15  
16.6 Withholding Taxes
16  
16.7 No Fractional Units
16  
16.8 Notices
16  
16.9 Binding Effect
17  
16.1 Severability
17  
16.11 No Restriction of Corporate Action
17  
16.12 Governing Law
17  
16.13 No Right, Title or Interest in Company Assets
17  
16.14 Risk of Participation
17  
16.15 Section 409A of the Code
17  
16.16 No Guarantee of Tax Consequences
17  
16.17 Continued Employment or Service
17  
16.18 Miscellaneous
18  























--------------------------------------------------------------------------------



ENLINK MIDSTREAM, LLC
2014 LONG-TERM INCENTIVE PLAN
(As Amended and Restated Effective March 31, 2020)


ARTICLE I.
ESTABLISHMENT AND PURPOSE


1.1 Establishment. The EnLink Midstream, LLC 2014 Long-Term Incentive Plan (the
“Plan”) established as of February 5, 2014 is hereby amended and restated,
effective as of the Effective Date (as defined below). Capitalized terms used
herein without definition shall have the respective meanings assigned to them in
Article II.
1.2 Purpose. The purposes of the Plan are to attract able persons to enter the
employ of the Company, to encourage Employees and Consultants to remain in the
employ or service of the Company and to provide motivation to Employees and
Consultants to put forth maximum efforts toward the continued growth,
profitability and success of the Company, by providing incentives to such
persons through the ownership and/or performance of the Units of EnLink
Midstream. A further purpose of the Plan is to provide a means through which the
Company may attract able persons to become directors of the EnLink Manager and
to provide such individuals with incentive and reward opportunities. Toward
these objectives, Awards may be granted under the Plan to Employees, Consultants
and Outside Directors on the terms and subject to the conditions set forth in
the Plan.


ARTICLE II.
DEFINITIONS


2.1 Affiliate. “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise. With respect to an Incentive Unit Option, “Affiliate” means a “parent
corporation” or a “subsidiary corporation” of EnLink Midstream, as those terms
are defined in Sections 424(e) and (f) of the Code.
2.2 Award. “Award” means an award granted to a Participant in the form of an
Option, UAR, Restricted Unit Award, Restricted Incentive Unit, Unit Award or
Cash Award, Performance Award or Annual Incentive Award and includes, as
appropriate, any tandem DERs granted with respect to an Award (other than a
Restricted Unit, Option or UAR). All Awards shall be granted by, confirmed by,
and subject to the terms of, an Award Agreement.
2.3 Award Agreement. “Award Agreement” means a written agreement between EnLink
Midstream and a Participant that sets forth the terms, conditions, restrictions
and/or limitations applicable to an Award.
2.4 Board. “Board” means (i) prior to the Crosstex Effective Time, the Board of
Directors of Devon Gas Operating, Inc., the general partner of Devon Gas
Services, L.P., the sole member of the EnLink Manager, the sole member of EnLink
Midstream, and (ii) following the Crosstex Effective Time, the Board of
Directors of the EnLink Manager, the managing member of EnLink Midstream.
2.5 Cash Award. “Cash Award” means an award denominated and payable in cash.
2.6 Cause. “Cause” means, except as otherwise provided in an Award Agreement,
(i) Participant has failed to perform the duties assigned to him and such
failure has continued for thirty (30) days following delivery by the Company of
written notice to Participant of such failure, (ii) Participant has been
convicted of a felony or misdemeanor involving moral turpitude, (iii)
Participant has engaged in acts or omissions against the Company constituting
dishonesty, breach of fiduciary obligation, or intentional wrongdoing or
misfeasance, (iv) Participant has acted intentionally or in bad faith in a
manner that results in a material detriment to the assets, business or prospects
of the Company, or (v) Participant has breached any obligation under the Plan or
Award Agreement.
2.7 Change of Control. shall have the meaning set forth in Section 14.1.
1

--------------------------------------------------------------------------------



2.8 Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time, including regulations thereunder and successor provisions and
regulations thereto.
2.9 Committee. “Committee” means (i) with respect to the application of this
Plan to Employees, the Compensation Committee of the Board or such other
committee of the Board as may be designated by the Board to administer the Plan,
which committee shall consist of two or more non-employee directors, each of
whom is a “non-employee director” under Rule 16b-3 of the Exchange Act, and (ii)
with respect to the application of this Plan to an Outside Director, the Board.
To the extent that no Committee exists that has the authority to administer the
Plan, or to the extent the Board so elects, the functions of the Committee shall
be exercised by the Board. If for any reason the appointed Committee does not
meet the requirements of Rule 16b-3, such noncompliance with such requirements
shall not affect the validity of Awards, grants, interpretations or other
actions of the Committee.
2.10 Company. “Company” means EnLink Midstream and its Affiliates.
2.11 Consultant. “Consultant” means an individual performing services for EnLink
Midstream or an Affiliate who is treated for tax purposes as an independent
contractor at the time of performance of the services.
2.12 Crosstex Effective Time. “Crosstex Effective Time” means the Crosstex
Effective Time, as defined in the Agreement and Plan of Merger, dated as of
October 21, 2013, by and among Devon Energy Corporation, Devon Gas Services,
L.P., Acacia Natural Gas Corp I, Inc., Crosstex, Energy, Inc. EnLink Midstream
(formerly known as New Public Rangers, L.L.C.), Boomer Merger Sub, Inc. and
Rangers Merger Sub, Inc.
2.13 Distribution Equivalent Right. “Distribution Equivalent Right” or “DER”
means a contingent right, granted alone or in tandem with a specific Award
(other than a Restricted Unit, Option or UAR) under Section 12.2, to receive
with respect to each Unit subject to the Award an amount in cash, Units and/or
Restricted Incentive Units, as determined by the Committee in its sole
discretion, equal in value to the distributions made by the Company with respect
to a Unit during the period such Award is outstanding.
2.14 Effective Date. “Effective Date” means March 31, 2020, which is the date
this Plan, as hereby amended and restated, becomes effective.
2.15 Employee. “Employee” means an employee of the Company; provided, however,
that the term Employee does not include an Outside Director or a Consultant.
2.16 EnLink Manager. “EnLink Manager” means EnLink Midstream Manager, LLC, a
Delaware limited liability company, and any successor thereto.
2.17 EnLink Midstream. “EnLink Midstream” means EnLink Midstream, LLC, a
Delaware limited liability company, and any successor thereto.
2.18 Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
2.19 Fair Market Value. “Fair Market Value” means the closing sales price of a
Unit on the applicable date (or if there is no trading in the Units on such
date, on the next preceding date on which there was trading) as reported in The
Wall Street Journal (or other reporting service approved by the Committee). In
the event the Units are not publicly traded at the time a determination of fair
market value is required to be made hereunder, the determination of fair market
value shall be made in good faith by the Committee and in compliance with
Section 409A or 422 of the Code, as applicable.
2.20 GIP. “GIP” means Global Infrastructure Partners III-A/B, L.P., Global
Infrastructure Partners III-C Intermediate, L.P., Global Infrastructure Partners
III-C2 Intermediate, L.P., Global Infrastructure Partners II-C Stetson AIV, L.P.
and each of their Affiliates, and any funds, partnerships or other investment
vehicles managed by Global Infrastructure Management, LLC or their Affiliates
(including in each case, any portfolio companies of such entities).
2.21 Grant Date. “Grant Date” means the date an Award is granted by the
Committee.
2.22 Incentive Unit Option. “Incentive Unit Option” means an Option that is
intended to meet the requirements of Section 422(b) of the Code.
2

--------------------------------------------------------------------------------



2.23 Nonqualified Unit Option. “Nonqualified Unit Option” means an Option that
is not an Incentive Unit Option.
2.24 Option. “Option” means an option to purchase Units granted to a Participant
pursuant to Article VII. An Option may be either an Incentive Unit Option or a
Nonqualified Unit Option, as determined by the Committee.
2.25 Outside Director. “Outside Director” means a “non-employee director” of the
EnLink Manager, as defined in Rule 16b-3.
2.26 Participant. “Participant” means an Employee, Consultant or Outside
Director to whom an Award has been granted under the Plan.
2.27 Performance Award. “Performance Award” means an award made pursuant to this
Plan to a Participant, which Award is subject to the attainment of one or more
Performance Goals.
2.28 Performance Goal. “Performance Goal” means a standard established by the
Committee, to determine in whole or in part whether a Performance Award shall be
earned.
2.29 Person. “Person” means an individual or a corporation, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.
2.30 Plan. “Plan” means this EnLink Midstream, LLC 2014 Long-Term Incentive
Plan, as hereby amended and restated effective as of the Effective Date, and as
hereafter amended from time to time.
2.31 Prior Plan. “Prior Plan” means the EnLink Midstream, LLC 2014 Long-Term
Incentive Plan, as in effect prior to its amendment and restatement on the
Effective Date.
2.32 Restricted Incentive Unit. “Restricted Incentive Unit” means a notional
Unit granted under the Plan pursuant to Article X which, upon vesting, entitles
the Participant to receive, at the time of settlement, a Unit or an amount of
cash equal to the Fair Market Value of a Unit, as determined by the Committee in
its sole discretion.
2.33 Restricted Units. “Restricted Unit” means a Unit granted to a Participant
pursuant to Article IX, which is subject to such restrictions as may be
determined by the Committee. Restricted Units shall constitute issued and
outstanding Units for all corporate purposes.
2.34 Restriction Period. “Restriction Period” means the period established by
the Committee at the time of a grant of an Award during which an Award shall be
fully or partially forfeitable.
2.35 Rule 16b-3. “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the
Exchange Act, or any successor rule or regulation thereto as in effect from time
to time.
2.36 Unit Appreciation Right. “Unit Appreciation Right” or “UAR” means a
contingent right granted under the Plan pursuant to Article VIII that entitles
the holder to receive, in cash or Units, as determined by the Committee in its
sole discretion, an amount equal to the excess of the Fair Market Value of a
Unit on the exercise date of the Unit Appreciation Right (or another specified
date) over the exercise price of the Unit Appreciation Right.
2.37 Unit Distribution Right. “Unit Distribution Right” or “UDR” means a
distribution made by the Company with respect to a Restricted Unit.
2.38 Units. “Units” means the units, $.01 par value per Unit, of EnLink
Midstream, or any units or other securities of EnLink Midstream hereafter issued
or issuable in substitution or exchange for the Units.
2.39 Unit Award. “Unit Award” means an Award of vested Units granted under
Article XI.
2.40 Voting Stock. “Voting Stock” of any specified Person as of any date means
the capital stock (or comparable equity securities) of such Person that is at
the time entitled (without regard to the occurrence of any contingency) to vote
in the election of the Board of Directors (or comparable governing body) of such
Person.
3

--------------------------------------------------------------------------------



2.41 Working Group. “Working Group” means EnLink Midstream, the Partnership,
EnLink Midstream GP, LLC and EnLink Manager.
2.42 Working Subsidiary. “Working Subsidiary” means with respect to any Working
Group member (i) in the case of a corporation, any corporation of which an
applicable Working Group member directly or indirectly owns shares representing
more than 50% of the combined voting power of the shares of all classes or
series of capital stock of such corporation which have the right to vote
generally on matters submitted to a vote of the stockholders of such corporation
and (ii) in the case of a partnership, limited liability company, or other
business entity not organized as a corporation, any such business entity of
which an applicable Working Group member (A) directly or indirectly owns more
than 50% of the voting, capital or profits interests (whether in the form of
partnership interests, membership interests, or otherwise) or (B) has the power
to elect or direct the election of directors with a majority of the voting power
of the board of directors (or other governing body) of such partnership, limited
liability company, or other business entity or the sole member or managing
member of such partnership, limited liability company, or other business entity,
as applicable.


ARTICLE III.
PLAN ADMINISTRATION


3.1 Plan Administrator. The Plan shall be administered by the Committee. The
Committee may, subject to applicable law, delegate some or all of its power to
the Chief Executive Officer or other executive officers of the Company as the
Committee deems appropriate; provided, that in no event shall the Committee
delegate its power with regard to the selection for participation in the Plan of
an officer or other person subject to Section 16 of the Exchange Act or
decisions concerning the timing, pricing or amount of an Award to such an
officer or other person.
3.2 Authority of Administrator. The Committee shall have total and exclusive
responsibility to control, operate, manage and administer the Plan in accordance
with its terms. The Committee shall have all the authority that may be necessary
or helpful to enable it to discharge its responsibilities with respect to the
Plan. Without limiting the generality of the preceding sentence, but subject to
the limitation that none of the enumerated powers of the Committee shall be
deemed to include any action that would intentionally cause a tax to be imposed
on a Participant pursuant to Section 409A of the Code, the Committee shall have
the exclusive right to: (i) interpret the Plan and the Award Agreements executed
hereunder; (ii) determine eligibility for participation in the Plan; (iii)
decide all questions concerning eligibility for, and the amount of, Awards
granted under the Plan; (iv) construe any ambiguous provision of the Plan or any
Award Agreement; (v) prescribe the form of the Award Agreements embodying Awards
granted under the Plan; (vi) correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award Agreement; (vii) issue
administrative guidelines as an aid to administering the Plan and make changes
in such guidelines as the Committee from time to time deems proper; (viii) make
regulations for carrying out the Plan and make changes in such regulations as
the Committee from time to time deems proper; (ix) determine whether Awards
should be granted singly or in combination; (x) to the extent permitted under
the Plan, grant waivers of Plan terms, conditions, restrictions and limitations;
(xi) accelerate the exercise, vesting or payment of an Award when such action or
actions would be in the best interests of the Company; (xii) grant Awards in
replacement of Awards previously granted under the Plan or any other employee
benefit plan of the Company; and (xiii) take any and all other actions the
Committee deems necessary or advisable for the proper operation or
administration of the Plan. Notwithstanding anything herein to the contrary,
except in connection with a corporate transaction involving the Company as
provided in Section 4.2 (including, without limitation, any distribution, unit
split, extraordinary cash distribution, recapitalization, reorganization,
merger, consolidation, split-up, spin-off, combination, or exchange of Units),
the terms of outstanding awards may not be amended to reduce the exercise price
of outstanding Options or UARs or cancel, exchange, substitute, buyout or
surrender outstanding Options or UARs in exchange for cash, other awards or
Options with an exercise price that is less than the exercise price of the
original Options or UARs without unitholder approval. It is acknowledged that
the references in the Prior Plan to Section 162(m) of the Code relate to the
qualified performance-based compensation rules thereunder, which rules are no
longer in effect as a result of the Tax Cuts and Jobs Act, which was signed into
law on December 22, 2017 (other than with respect to certain limited
grandfathering relief thereunder). Accordingly, references to Section 162(m) of
the Code are no longer included in this Plan, it being understood that
4

--------------------------------------------------------------------------------



any outstanding Awards granted under the Prior Plan that are intended to comply
with the qualified performance-based compensation rules of Section 162(m) of the
Code shall continue to be administered in accordance with the provisions in the
Prior Plan relating to Section 162(m) of the Code.
3.3 Discretionary Authority. The Committee shall have full discretionary
authority in all matters related to the discharge of its responsibilities and
the exercise of its authority under the Plan, including, without limitation, its
construction of the terms of the Plan and its determination of eligibility for
participation and Awards under the Plan. The decisions of the Committee and its
actions with respect to the Plan shall be final, conclusive and binding on all
persons having or claiming to have any right or interest in or under the Plan,
including Participants and their respective estates, beneficiaries and legal
representatives.
3.4 Liability; Indemnification. No member of the Committee nor any person to
whom authority has been delegated, shall be personally liable for any action,
interpretation or determination made in good faith with respect to the Plan or
Awards granted hereunder, and each member of the Committee (or delegate of the
Committee) shall be fully indemnified and protected by EnLink Midstream with
respect to any liability he or she may incur with respect to any such action,
interpretation or determination, to the extent permitted by applicable law.


ARTICLE IV.
UNITS SUBJECT TO THE PLAN


4.1 Available Units. As of the time of the merger contemplated by that certain
Agreement and Plan of Merger, dated as of October 21, 2018 (the “Merger
Agreement”), by and among EnLink Midstream, EnLink Midstream Partners, LP (the
“Partnership”) and certain other parties thereto, became effective (the “EnLink
Effective Time”), EnLink Midstream assumed all obligations under the EnLink
Midstream GP, LLC Long-Term Incentive Plan, as amended and restated (the “ENLK
Plan”). In connection with such assumption of the ENLK Plan, the remaining
common units representing limited partner interests in the Partnership available
for grant under the ENLK Plan (as rolled-over into Units pursuant to the terms
of the Merger Agreement (the “Rollover Units”)) were included among the Units
available for grant of Awards under the Plan. Accordingly, the maximum number of
Units that shall be available for grant of Awards under the Plan shall not
exceed a total of 21,116,046 Units, which equals the 17,700,000 Units made
available in connection with the prior amendment and restatement of the Plan
effective as of January 20, 2019 (the “Legacy Units”) plus the 3,416,046
Rollover Units which became available as of the EnLink Effective Time, in each
case, subject to adjustment as provided in Sections 4.2 and 4.3. For periods on
and after the EnLink Effective Time, the Committee shall keep separate records
of the Rollover Units and the Legacy Units for purposes of the relevant New York
Stock Exchange rules. All Units available for issuance hereunder may be issued
as Incentive Unit Options.
4.2 Adjustments for Recapitalizations and Reorganizations.
(a) The Units with respect to which Awards may be granted under the Plan are
Units as presently constituted, but if, and whenever, prior to the expiration or
satisfaction of an Award theretofore granted, EnLink Midstream shall effect a
subdivision or consolidation of Units or the payment of a distribution on Units
in the form of EnLink Midstream Units without receipt of consideration by EnLink
Midstream, the number of Units with respect to which such Award may thereafter
be exercised or satisfied, as applicable, (i) in the event of an increase in the
number of outstanding Units, shall be proportionately increased, and the
exercise price per Unit shall be proportionately reduced, and (ii) in the event
of a reduction in the number of outstanding Units, shall be proportionately
reduced, and the exercise price per Unit shall be proportionately increased.
(b) If EnLink Midstream recapitalizes or otherwise changes its capital
structure, thereafter upon any exercise or satisfaction, as applicable, of an
Award theretofore granted the Participant shall be entitled to (or entitled to
purchase, if applicable) under such Award, in lieu of the number of Units then
covered by such Award, the number and class of units or other securities to
which the Participant would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to such recapitalization, the Participant
had been the holder of record of the number of Units then covered by such Award.
(c) In the event of changes in the outstanding Units by reason of a
reorganization, merger, consolidation, combination, separation (including a
spin-off or other distribution of Units or property), exchange, or
5

--------------------------------------------------------------------------------



other relevant change in capitalization occurring after the Grant Date of any
Award and not otherwise provided for by this Section 4.2, any outstanding Awards
and any Award Agreements evidencing such Awards shall be subject to adjustment
by the Committee in its absolute discretion as to the number, price and kind of
units or other consideration subject to, and other terms of, such Awards to
reflect such changes in the outstanding Units.
(d) In the event of any changes in the outstanding Units provided for in this
Section 4.2, the aggregate number of Units available for grant of Awards under
the Plan shall be equitably adjusted by the Committee, whose determination shall
be conclusive. Any adjustment provided for in this Section 4.2 shall be subject
to any required unitholder action.
4.3 Adjustments for Awards. The Committee shall have full discretion to
determine the manner in which Units available for grant of Awards under the Plan
are counted. Without limiting the discretion of the Committee under this Section
4.3, unless otherwise determined by the Committee, the following rules shall
apply for the purpose of determining the number of Units available for grant of
Awards under the Plan:
(a) Unit-Based Awards. The grant of Awards other than Awards settled in cash
shall reduce the number of Units available for grant of Awards under the Plan by
the number of Units subject to such Award.
(b) Termination. If any Award referred to in paragraph (a) above is canceled or
forfeited, or terminates, expires or lapses for any reason, the Units then
subject to such Award shall again be available for grant of Awards under the
Plan.
(c) Payment of Exercise Price and Withholding Taxes. If previously acquired
Units are used to pay the exercise price of an Award or Units are withheld in
payment of such exercise price, the number of Units available for grant of
Awards under the Plan shall be increased by the number of Units delivered as
payment of such exercise price. If previously acquired Units are used to pay
withholding taxes payable upon exercise, vesting or payment of an Award, or
Units that would be acquired upon exercise, vesting or payment of an Award are
withheld to pay withholding taxes payable upon exercise, vesting or payment of
such Award, the number of Units available for grant of Awards under the Plan
shall be increased by the number of Units delivered or withheld as payment of
such withholding taxes. For purposes of this Section 4.3(c), if any Units
delivered or withheld could not again be available for Awards to a particular
Participant under any applicable law or regulation, such Units shall be
available exclusively for Awards to Participants who are not subject to such
limitation.
(d) Fractional Units. If any such adjustment would result in a fractional
security being (i) available under the Plan, such fractional security shall be
disregarded or (ii) subject to an Award, EnLink Midstream shall pay the holder
of such Award, in connection with the first vesting, exercise or settlement of
such Award in whole or in part occurring after such adjustment, an amount in
cash determined by multiplying (x) the fraction of such security (rounded to the
nearest hundredth) by (y) the excess, if any, of the Fair Market Value on the
vesting, exercise or settlement date over the exercise price, if any, of such
Award.


ARTICLE V.
ELIGIBILITY


All Employees, Consultants and Outside Directors are eligible to participate in
the Plan. The Committee shall recommend, from time to time, Participants from
those Employees, Consultants and Outside Directors who, in the opinion of the
Committee, can further the Plan purposes. Once a Participant is recommended for
an Award by the Committee, the Committee shall determine the type and size of
Award to be granted to the Participant and shall establish in the related Award
Agreement the terms, conditions, restrictions and/or limitations applicable to
the Award, in addition to those set forth in the Plan and the administrative
rules and regulations, if any, established by the Committee.


ARTICLE VI.
FORM OF AWARDS


Awards may, at the Committee’s sole discretion, be granted under the Plan in the
form of Options, UARs, Restricted Unit Awards, Restricted Incentive Units, Unit
Awards, Cash Awards, Performance Awards or a
6

--------------------------------------------------------------------------------



combination thereof. All Awards shall be subject to the terms, conditions,
restrictions and limitations of the Plan. The Committee may, in its absolute
discretion, subject any Award to such other terms, conditions, restrictions
and/or limitations (including, but not limited to, the time and conditions of
exercise, vesting or payment of an Award, restrictions on transferability of any
Units issued or delivered pursuant to an Award, and forfeiture of Awards in the
event of termination of employment by the Participant, or termination of the
Participant’s service relationship with the Company), provided they are not
inconsistent with the terms of the Plan. Awards under a particular Article of
the Plan need not be uniform, and Awards under more than one Article of the Plan
may be combined into a single Award Agreement. Any combination of Awards may be
granted at one time and on more than one occasion to the same Participant.


ARTICLE VII.
OPTIONS


7.1 General. Awards may be granted to Employees, Consultants and Outside
Directors in the form of Options. Options granted under the Plan may be
Incentive Unit Options or Nonqualified Unit Options, or a combination of both;
provided, however, that Incentive Unit Options may be granted only to Employees.
7.2 Terms and Conditions of Options. An Option shall be exercisable in whole or
in such installments and at such times as may be determined by the Committee.
The price at which a Unit may be purchased upon exercise of a Nonqualified Unit
Option shall be determined by the Committee, but such exercise price shall not
be less than 100% of the Fair Market Value per Unit on the Grant Date. Except as
otherwise provided in Section 7.3, the term of each Option shall be as specified
by the Committee; provided, however, that, no Options shall be exercisable later
than ten years from the Grant Date. Options may be granted with respect to
Restricted Units or Units that are not Restricted Units, as determined by the
Committee in its absolute discretion. In no event shall an Award of Options
include any right to receive distributions or DERs in connection with the Units
that are subject to such Options or with respect to periods occurring prior to
the exercise of such Options.
7.3 Restrictions Relating to Incentive Unit Options. Options granted in the form
of Incentive Unit Options (including any UAR in tandem therewith) shall, in
addition to being subject to the terms and conditions of Section 7.2, comply
with Section 422(b) of the Code. Accordingly, no Incentive Unit Options shall be
granted later than ten years from the date of adoption of the Plan by the Board.
To the extent that the aggregate Fair Market Value (determined at the time the
respective Incentive Unit Option is granted) of Units with respect to which
Incentive Unit Options are exercisable for the first time by an individual
during any calendar year under all incentive unit option plans of EnLink
Midstream and its Affiliates exceeds $100,000, such excess Incentive Unit
Options shall be treated as Nonqualified Unit Options. The Committee shall
determine, in accordance with the applicable provisions of the Code, which of a
Participant’s Incentive Unit Options will not constitute Incentive Unit Options
because of such limitation and shall notify the Participant of such
determination as soon as practicable after such determination. The price at
which a Unit may be purchased upon exercise of an Incentive Unit Option shall be
determined by the Committee, but such exercise price shall not be less than 100%
of the Fair Market Value of a Unit on the Grant Date. No Incentive Unit Option
shall be granted to an Employee under the Plan if, at the time such Option is
granted, such Employee owns Units possessing more than 10% of the total combined
voting power of all classes of units of EnLink Midstream or an Affiliate, within
the meaning of Section 422(b)(6) of the Code, unless (i) on the Grant Date of
such Option, the exercise price of such Option is at least 110% of the Fair
Market Value of the Units subject to the Option and (ii) such Option by its
terms is not exercisable after the expiration of five years from the Grant Date
of the Option.
7.4 Additional Terms and Conditions. The Committee may subject any Award of an
Option to such other terms, conditions, restrictions and/or limitations as it
determines are necessary or appropriate, provided they are not inconsistent with
the Plan.
7.5 Exercise of Options. Subject to the terms and conditions of the Plan,
Options shall be exercised by the delivery of a written notice of exercise to
EnLink Midstream, setting forth the number of Units with respect to which the
Option is to be exercised, accompanied by full payment for such Units.
7

--------------------------------------------------------------------------------



(a) Upon exercise of an Option, the exercise price of the Option shall be
payable to EnLink Midstream in full either: (i) in cash or an equivalent
acceptable to the Committee, or (ii) in the absolute discretion of the Committee
and in accordance with any applicable administrative guidelines established by
the Committee, by tendering one or more previously acquired nonforfeitable Units
that have been owned by the Participant or by reducing the number of Units
issuable upon exercise of the Option, in either case having an aggregate Fair
Market Value at the time of exercise equal to the total exercise price
(including an actual or deemed multiple series of exchanges of such Units), or
(iii) in a combination of the forms of payment specified in clauses (i) and (ii)
above.
(b) From and after such time as EnLink Midstream registers the Units under
Section 12 of the Exchange Act, payment of the exercise price of an Option may
also be made, in the absolute discretion of the Committee, by delivery to EnLink
Midstream or its designated agent of an executed irrevocable option exercise
form together with irrevocable instructions to a broker-dealer to sell or margin
a sufficient portion of the Units with respect to which the Option is exercised
and deliver the sale or margin loan proceeds directly to EnLink Midstream to pay
the exercise price and any required withholding taxes.
(c) As soon as reasonably practicable after receipt of written notification of
exercise of an Option and full payment of the exercise price and any required
withholding taxes, EnLink Midstream shall deliver to the Participant, in the
Participant’s name, a unit certificate or certificates in an appropriate amount
based upon the number of Units purchased under the Option.


ARTICLE VIII.
UNIT APPRECIATION RIGHTS


8.1 General. Awards may be granted to Employees, Consultants and Outside
Directors in the form of UARs. UARs shall be awarded in such numbers and at such
times as the Committee shall determine.
8.2 Right to Payment. A UAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (a) the Fair
Market Value of one Unit on the date of exercise over (b) the price of the UAR
on the Grant Date as determined by the Committee.
8.3 Rights Related to Options. A UAR granted pursuant to an Option shall entitle
a Participant, upon exercise, to surrender that Option or any portion thereof,
to the extent unexercised, and to receive payment of an amount computed pursuant
to Section 8.3(b). That Option shall then cease to be exercisable to the extent
surrendered. UARs granted in connection with an Option shall be subject to the
terms of the Award Agreement governing the Option, which shall comply with the
following provisions in addition to those applicable to Options:
(a) A UAR granted in connection with an Option shall be exercisable only at such
time or times and only to the extent that the related Option is exercisable and
shall not be transferable except to the extent that the related Option is
transferable.
(b) Upon the exercise of a UAR related to an Option, a Participant shall be
entitled to receive payment from the Company of an amount determined by
multiplying: (1) the difference obtained by subtracting the exercise price with
respect to a Unit specified in the related Option from the Fair Market Value of
a Unit on the date of exercise of the UAR, by (2) the number of Units as to
which that UAR has been exercised.
8.4 Right Without Option. A UAR granted independent of an Option shall be
exercisable as determined by the Committee and set forth in the Award Agreement
governing the UAR, which Award Agreement shall comply with the following
provisions:
(a) Each Award Agreement shall state the total number of Units to which the UAR
relates.
(b) Each Award Agreement shall state the time or periods in which the right to
exercise the UAR or a portion thereof shall vest and the number of Units for
which the right to exercise the UAR shall vest at each such time or period.
(c) Each Award Agreement shall state the date at which the UARs shall expire if
not previously exercised.
8

--------------------------------------------------------------------------------



(d) Each UAR shall entitle a Participant, upon exercise thereof, to receive
payment of an amount determined by multiplying: (1) the difference obtained by
subtracting the Fair Market Value of a Unit on the Grant Date of the UAR from
the Fair Market Value of a Unit on the date of exercise of that UAR, by (2) the
number of Units as to which the UAR has been exercised.
8.5 Terms. Except as otherwise provided herein, the Committee shall determine at
the Grant Date or thereafter, the time or times at which and the circumstances
under which a UAR may be exercised in whole or in part (including based on
achievement of performance goals and/or future service requirements), the method
of exercise, method of settlement, form of consideration payable in settlement,
method by or forms in which Units will be delivered or deemed to be delivered to
Participants, whether or not a UAR shall be in tandem or in combination with any
other Award, and any other terms and conditions of any UAR. Subject to Section
409A of the Code, UARs may be either freestanding or in tandem with other
Awards. In no event shall an Award of UARs include any right to receive
distributions or DERs in connection with the Units that are subject to such UARs
or with respect to periods occurring prior to the exercise of such UARs.


ARTICLE IX.
RESTRICTED UNITS


9.1 General. Awards may be granted to Employees, Consultants and Outside
Directors in the form of Restricted Units. Restricted Units shall be awarded in
such numbers and at such times as the Committee shall determine.
9.2 Restriction Period. At the time an Award of Restricted Units is granted, the
Committee shall establish the Restriction Period applicable to such Restricted
Units. Each Award of Restricted Units may have a different Restriction Period,
in the discretion of the Committee. The Restriction Period applicable to a
particular Award of Restricted Units shall not be changed except as permitted by
Article IV or Section 9.4 of this Article.
9.3 UDRs. To the extent provided by the Committee, in its discretion, a grant of
Restricted Units may provide that the distributions made by the Company with
respect to the Restricted Units shall be subject to the same forfeiture and
other restrictions as the Restricted Unit and, if restricted, such distributions
shall be held, without interest, until the Restricted Unit vests or is forfeited
with the UDR being paid or forfeited at the same time, as the case may be. In
addition, the Committee may provide that such distributions be used to acquire
additional Restricted Units for the Participant. Such additional Restricted
Units may be subject to such vesting and other terms as the Committee may
prescribe. Absent such a restriction on the UDRs in the Award Agreement, UDRs
shall be paid to the holder of the Restricted Unit without restriction at the
same time as cash distributions are paid by the Company to its unitholders.
Notwithstanding the foregoing, UDRs shall only be paid in a manner that is
either exempt from or in compliance with the requirements under Section 409A of
the Code.
9.4 Other Terms and Conditions. Restricted Units awarded to a Participant under
the Plan shall be represented by a unit certificate registered in the name of
the Participant or, at the option of EnLink Midstream, in the name of a nominee
of EnLink Midstream. Unless otherwise provided in the Award Agreement, a
Participant to whom Restricted Units have been awarded shall have the right to
vote the Restricted Units and to enjoy all other unitholder rights with respect
thereto, except that (i) the Participant shall not be entitled to possession of
the unit certificate representing the Restricted Units until the Restriction
Period has expired, (ii) EnLink Midstream shall retain custody of the Restricted
Units during the Restriction Period, (iii) the Participant may not sell,
transfer, pledge, exchange, hypothecate or otherwise dispose of the Restricted
Units during the Restriction Period, and (iv) a breach of the terms and
conditions established by the Committee pursuant to the Award of the Restricted
Units shall cause a forfeiture of the Restricted Units. At the time of an Award
of Restricted Units, the Committee may, in its absolute discretion, prescribe
additional terms, conditions, restrictions and/or limitations applicable to the
Restricted Units.
9.5 Payment for Restricted Units. A Participant shall not be required to make
any payment for Restricted Units awarded to the Participant, except to the
extent otherwise required by the Committee or by applicable law.
9

--------------------------------------------------------------------------------



9.6 Miscellaneous. Nothing in this Article shall prohibit the exchange of
Restricted Units issued under the Plan pursuant to a plan of reorganization for
Units or securities of EnLink Midstream or another corporation that is a party
to the reorganization, but the units or securities so received for Restricted
Units shall, except as provided in Article IV or XIII, become subject to the
restrictions applicable to the Award of such Restricted Units. Any Units
received as a result of a unit split or distribution with respect to Restricted
Units shall also become subject to the restrictions applicable to the Award of
such Restricted Units.


ARTICLE X.
RESTRICTED INCENTIVE UNITS


10.1 General. Awards may be granted to Employees, Consultants and Outside
Directors in the form of Restricted Incentive Units. Restricted Incentive Units
shall be awarded in such numbers and at such times as the Committee shall
determine.
10.2 Restriction Period. At the time an Award of Restricted Incentive Units is
granted, the Committee shall establish the Restriction Period applicable to such
Restricted Incentive Units. Each Award of Restricted Incentive Units may have a
different Restriction Period, in the discretion of the Committee. The
Restriction Period applicable to a particular Award of Restricted Incentive
Units shall not be changed except as permitted by Article IV or Section 10.4 of
this Article.
10.3 DERs. Unless otherwise determined by the Committee at the Grant Date, DERs
if granted on the specified number of Units covered by an Award of Restricted
Incentive Units, shall, as specified in the Award Agreement, be either (a) paid
with respect to such Restricted Incentive Units on the distribution date in cash
or in unrestricted Units having a Fair Market Value equal to the amount of such
distribution, or (b) deferred with respect to such Restricted Incentive Units
and the amount or value thereof may automatically be deemed reinvested in
additional Restricted Incentive Units and paid at the time payment is made with
respect to such Award of Restricted Incentive Units. Notwithstanding the
foregoing, DERs shall only be paid in a manner that is either exempt from or in
compliance with the requirements under Section 409A of the Code.
10.4 Other Terms and Conditions. At the time of an Award of Restricted Incentive
Units, the Committee may, in its absolute discretion, prescribe additional
terms, conditions, restrictions and/or limitations applicable to the Restricted
Incentive Units prior to expiration of the Restriction Period. Unless otherwise
provided in the Award Agreement, a Participant receiving an Award of Restricted
Incentive Units shall not possess voting rights with respect to such Award.
Restricted Incentive Units shall be satisfied by the delivery of cash or Units
in the amount equal to the Fair Market Value of the specified number of Units
covered by the Restricted Incentive Units, or a combination thereof, as
determined by the Committee on the Grant Date or thereafter.


ARTICLE XI.
UNIT AWARDS


11.1 General; Terms and Conditions. An Award may be in the form of a Unit Award.
The terms, conditions and limitations applicable to any Unit Awards granted
pursuant to this Plan shall be determined by the Committee. Any Unit Award that
is not an Award of Restricted Incentive Units shall be subject to the specific
provisions for Restricted Units set forth in Article IX.
11.2 Bonus Units and Awards in Lieu of Obligations. For the avoidance of doubt,
the Committee is authorized to grant Units as a bonus, or to grant Units or
other Awards in lieu of obligations to pay cash or deliver other property under
this Plan or under other bonus plans or compensatory arrangements, provided
that, in the case of Participants subject to Section 16 of the Exchange Act, the
amount of such grants remains within the discretion of the Committee to the
extent necessary to ensure that acquisitions of Units or other Awards are exempt
from liability under Section 16(b) of the Exchange Act. Units or Awards granted
hereunder shall be subject to such other terms as shall be determined by the
Committee. In the case of any grant of Units to an officer of the Company in
lieu of salary or other cash compensation, the number of Units granted in place
of such compensation shall be reasonable, as determined by the Committee.


10

--------------------------------------------------------------------------------



ARTICLE XII.
CASH AWARDS; DERS


12.1 General; Terms and Conditions. An Award may be in the form of a Cash Award.
The terms, conditions and limitations applicable to any Cash Awards granted
pursuant to this Plan shall be determined by the Committee.
12.2 DERs. To the extent provided by the Committee, in its discretion, an Award
(other than a Restricted Unit, Option or UAR) may include a tandem DER grant,
which may provide that such DERs shall be paid directly to the Participant, be
reinvested into additional Awards, be credited to a bookkeeping account (with or
without interest in the discretion of the Committee) subject to the same vesting
restrictions as the tandem Award, or be subject to such other provisions or
restrictions as determined by the Committee in its discretion. Absent a contrary
provision in the Award Agreement, DERs shall be paid to the Participant without
restriction at the same time as ordinary cash distributions are paid by the
Company to its unitholders. Notwithstanding the foregoing, DERs shall only be
paid in a manner that is either exempt from or in compliance with Section 409A
of the Code.


ARTICLE XIII.
PERFORMANCE AWARDS


13.1 General. Without limiting the type or number of Awards that may be made
under the other provisions of this Plan, an Award may be in the form of a
Performance Award. The terms, conditions and limitations applicable to any
Performance Award granted to Participants pursuant to this Plan shall be
determined by the Committee, subject to the limitations specified below. In no
event shall a Performance Award include any right to receive distributions or
DERs during periods occurring prior to the vesting of such Performance Award.
The Committee shall set Performance Goals in its sole discretion which,
depending on the extent to which they are met, will determine the value and/or
amount of Performance Awards that will be paid out to the Participant and/or the
portion of an Award that may be exercised.
13.2 Performance Awards. Performance Awards granted to Employees, Consultants or
Outside Directors shall be based on achievement of such Performance Goals and be
subject to such terms, conditions and restrictions as the Committee or its
delegate shall determine, and shall generally be consistent with the terms and
conditions set forth below. Performance Awards under this Plan shall be paid,
vested or otherwise deliverable on account of the attainment of the Performance
Goals established and administered by the Committee prior to the earlier to
occur of (x) 90 days after the commencement of the period of service to which
the Performance Goal relates and (y) the lapse of 25% of the period of service
(as scheduled in good faith at the time the goal is established), and in any
event while the outcome is substantially uncertain. Achievement of Performance
Goals in respect of such Performance Awards shall be measured over a performance
period of up to ten years, as specified by the Committee.
(a) Such a Performance Goal may be based on one or more business and individual
performance criteria that apply to a Participant, one or more business units,
divisions or sectors of the Company, or the Company as a whole, and if so
desired by the Committee, by comparison with a peer group of companies. A
Performance Goal need not be the same for each Participant:
(i) Business Criteria. The following business criteria for the Company, on a
consolidated basis, and/or for specified subsidiaries or business or
geographical units of the Company (except with respect to the total unitholder
return and earnings per unit criteria), may be used by the Committee in
establishing performance goals for such Performance Awards: (1) earnings per
unit; (2) increase in revenues; (3) increase in cash flow; (4) increase in cash
flow from operations; (5) increase in cash flow return; (6) return on net
assets; (7) return on assets; (8) return on investment; (9) return on capital;
(10) return on equity; (11) economic value added; (12) operating margin; (13)
contribution margin; (14) net income; (15) net income per unit; (16) pretax
earnings; (17) pretax earnings before interest, depreciation and amortization;
(18) pretax operating earnings after interest expense and before incentives,
service fees, and extraordinary or special items; (19) total unitholder return;
(20) debt reduction; (21) market share; (22) change in the Fair Market Value of
the Units; (23) operating income; and (24) any of the above goals determined on
an absolute or relative basis or as compared to the performance of a published
11

--------------------------------------------------------------------------------



or special index deemed applicable by the Committee including, but not limited
to, the Standard & Poor’s 500 Stock Index or a group of comparable companies.
(ii) Individual Performance Criteria. The grant, exercise and/or settlement of
Performance Awards may also be contingent upon individual performance goals
established by the Committee.
(b) Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo, performance relative to a peer
group determined by the Committee or limiting economic losses (measured, in each
case, by reference to specific business criteria). Prior to the payment of any
compensation based on the achievement of Performance Goals applicable to
Performance Awards, the Committee or its delegate must certify in writing that
applicable Performance Goals and any of the material terms thereof were, in
fact, satisfied.
(c) After the end of each performance period, the Committee shall determine the
amount, if any, of the amount of the potential Performance Award payable to each
Participant. Settlement of such Performance Awards shall be in cash, Units,
other Awards or other property, in the discretion of the Committee. The
Committee may, in its discretion, reduce the amount of a settlement otherwise to
be made in connection with such Performance Awards, but may not exercise
discretion to increase any such amount payable to a Participant in respect of a
Performance Award subject to this Section 13.2(c). The Committee shall specify
the circumstances in which such Performance Awards shall be paid or forfeited in
the event of termination of employment by the Participant prior to the end of a
performance period or settlement of Performance Awards.
(d) The Committee shall adjust the Performance Goals (either up or down) and the
level of the Performance Award that a Participant may earn under this Plan if it
determines that the occurrence of external changes or other unanticipated
business conditions have materially affected the fairness of the goals and have
unduly influenced the Company’s ability to meet them, including without
limitation, events such as material acquisitions, changes in the capital
structure of the Company, and extraordinary accounting changes. In addition,
Performance Goals and Performance Awards shall be calculated without regard to
any changes in accounting standards that may be required by the Financial
Accounting Standards Board after such Performance Goals are established.
Further, in the event a period of service to which a Performance Goal relates is
less than twelve months, the Committee shall have the right, in its sole
discretion, to adjust the Performance Goals and the level of Performance Award
opportunity.


ARTICLE XIV.
CHANGE OF CONTROL


14.1 Definition of Change of Control. A “Change of Control” means the occurrence
of any one or more of the following: (i) the consummation of any transaction
(including a merger or consolidation), the result of which is that any Person
(other than GIP) becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of 50% or more of the Voting Stock of
EnLink Midstream or EnLink Manager, measured by voting power rather than number
of shares, units, or the like; (ii) the sale, transfer, or other disposition of
all or substantially all of the assets of EnLink Midstream and the Working
Subsidiaries of EnLink Midstream on an aggregate basis to any Person (other than
one or more members of the Working Group and any of their respective direct or
indirect Working Subsidiaries); or (iii) the adoption of a plan relating to the
liquidation or dissolution of EnLink Midstream. For the avoidance of doubt (and
without limitation to the authority conferred on the Committee pursuant to the
Plan), the definition of “Change of Control” contained in this Article XIV,
shall apply to any Award Agreement under this Plan or other agreement
referencing this Plan, whether described as “Change of Control” or ‘Change in
Control”.
14.2 Effect on Outstanding Awards. Upon a Change of Control, and except as
otherwise provided in an Award Agreement, the Committee, acting in its sole
discretion without the consent or approval of any holder, shall affect one or
more of the following alternatives, which may vary among individual holders and
which may vary among Options or UARs (collectively “Grants”) held by any
individual holder: (i) accelerate the time at which Grants then outstanding may
be exercised so that such Grants may be exercised in full for a limited period
of time on or before a specified date (before or after such Change of Control)
fixed by the Committee, after which specified
12

--------------------------------------------------------------------------------



date all unexercised Grants and all rights of holders thereunder shall
terminate, (ii) require the mandatory surrender to the Company by selected
holders of some or all of the outstanding Grants held by such holders
(irrespective of whether such Grants are then exercisable under the provisions
of this Plan) as of a date, before or after such Change of Control, specified by
the Committee, in which event the Committee shall thereupon cancel such Grants
and pay to each holder an amount of cash (or other consideration including
securities or other property) per Unit equal to the excess, if any, of the
amount calculated in Section 14.3 (the “Change of Control Price”) of the Units
subject to such Grants over the exercise price(s) under such Grants for such
Units (except that to the extent the exercise price under any such Grant is
equal to or exceeds the Change of Control Price, in which case no amount shall
be payable with respect to such Grant), or (iii) make such adjustments to Grants
then outstanding as the Committee deems appropriate to reflect such Change of
Control; provided, however, that the Committee may determine in its sole
discretion that no adjustment is necessary to Grants then outstanding; provided,
further, however, that the right to make such adjustments shall include, but not
require or be limited to, the modification of Grants such that the holder of the
Grant shall be entitled to purchase or receive (in lieu of the total number of
Units as to which an Option or UAR is exercisable (the “Total Units”) or other
consideration that the holder would otherwise be entitled to purchase or receive
under the Grant (the “Total Consideration”)), the number of units, other
securities, cash or property to which the Total Consideration would have been
entitled to in connection with the Change of Control (a) (in the case of
Options), at an aggregate exercise price equal to the exercise price that would
have been payable if the Total Units had been purchased upon the exercise of the
Grant immediately before the consummation of the Change of Control and (b) in
the case of UARs, if the UARs had been exercised immediately before the
occurrence of the Change of Control.
14.3 Change of Control Price. The “Change of Control Price” shall equal the
amount determined in the following clause (i), (ii), (iii), (iv) or (v),
whichever is applicable, as follows: (i) the price per Unit offered to holders
of Units in any merger or consolidation, (ii) the per Unit Fair Market Value of
the Units immediately before the Change of Control without regard to assets sold
in the Change of Control and assuming the Company has received the consideration
paid for the assets in the case of a sale of the assets, (iii) the amount
distributed per Unit in a dissolution transaction, (iv) the price per Unit
offered to holders of Units in any tender offer or exchange offer whereby a
Change of Control takes place, or (v) if such Change of Control occurs other
than pursuant to a transaction described in clauses (i), (ii), (iii), or (iv) of
this Section 14.3, the Fair Market Value per Unit that may otherwise be obtained
with respect to such Grants or to which such Grants track, as determined by the
Committee as of the date determined by the Committee to be the date of
cancellation and surrender of such Grants. In the event that the consideration
offered to unitholders of the Company in any transaction described in this
Section 14.3 or in Section 14.2 consists of anything other than cash, the
Committee shall determine the fair cash equivalent of the portion of the
consideration offered which is other than cash and such determination shall be
binding on all affected Participants to the extent applicable to Awards held by
such Participants.
14.4 Impact of Corporate Events on Awards Generally. In the event of a Change of
Control or changes in the outstanding Units by reason of a recapitalization,
reorganization, merger, consolidation, combination, exchange or other relevant
change in capitalization occurring after the date of the grant of any Award and
except as otherwise provided for by this Section 14 or in an Award Agreement,,
any outstanding Awards and any Award Agreements evidencing such Awards shall be
subject to adjustment by the Committee at its discretion, which adjustment may,
in the Committee’s discretion, be described in the Award Agreement and may
include, but not be limited to, adjustments as to the number and price of Units
or other consideration subject to such Awards, accelerated vesting (in full or
in part) of such Awards, conversion of such Awards into awards denominated in
the securities or other interests of any successor Person, or the cash
settlement of such Awards in exchange for the cancellation thereof; provided
however, if such Awards are unvested, they may be canceled without
consideration. In the event of any such change in the outstanding Units, the
aggregate number of Units available under this Plan may be appropriately
adjusted by the Committee, whose determination shall be conclusive.


ARTICLE XV.
AMENDMENT AND TERMINATION


15.1 Plan Amendment and Termination. The Board may at any time suspend,
terminate, amend or modify the Plan, in whole or in part; provided, however,
that no amendment or modification of the Plan shall become
13

--------------------------------------------------------------------------------



effective without the approval of such amendment or modification by the
unitholders of EnLink Midstream (i) if such amendment or modification increases
the maximum number of Units subject to the Plan (except as provided in Article
IV) or changes the designation or class of persons eligible to receive Awards
under the Plan, or (ii) if counsel for EnLink Midstream determines that such
approval is otherwise required by or necessary to comply with applicable law.
The Plan shall terminate upon the earlier of (i) the termination of the Plan by
the Board, or (ii) the expiration of ten years from December 30, 2018. Upon
termination of the Plan, the terms and provisions of the Plan shall,
notwithstanding such termination, continue to apply to Awards granted prior to
such termination. No suspension, termination, amendment or modification of the
Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the consent of the Participant (or the permitted
transferee) holding such Award.


15.2 Award Amendment. The Committee may amend the terms of any outstanding Award
granted pursuant to this Plan, but no such amendment shall adversely affect in
any material way the Participant’s (or a permitted transferee’s) rights under an
outstanding Award without the consent of the Participant (or the permitted
transferee) holding such Award; provided, however, that no amendment shall be
made that would cause the exercise price of an Option to be less than the Fair
Market Value of the Unit subject to the Option on the Grant Date.


ARTICLE XVI.
MISCELLANEOUS


16.1 Award Agreements and Termination of Employment. After the Committee grants
an Award under the Plan to a Participant, EnLink Midstream and the Participant
shall enter into an Award Agreement setting forth the terms, conditions,
restrictions and/or limitations applicable to the Award and such other matters
as the Committee may determine to be appropriate. The terms and provisions of
the respective Award Agreements need not be identical. All Award Agreements
shall be subject to the provisions of the Plan, and in the event of any conflict
between an Award Agreement and the Plan, the terms of the Plan shall govern.
Except as provided herein, the treatment of an Award upon a termination of
employment or any other service relationship by and between a Participant and
the Company shall be specified in the Award Agreement controlling such Award.
16.2 Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted
under this Plan may, in the discretion of the Committee, be granted either alone
or in addition to and subject to Section 409A of the Code, in tandem with, or,
subject to Section 3.2, in substitution or exchange for, any other Award or any
award granted under another plan of the Company, or of any business entity to be
acquired by the Company, or any other right of a Participant to receive payment
from the Company. Notwithstanding Article VII, such additional, tandem and
substitute or exchange Awards may be granted at any time. Such substitute Awards
that are Options or Unit Appreciation Rights may have exercise prices less than
the Fair Market Value of a Unit on the date of the substitution if such
substitution complies with the requirements of Section 409A of the Code and
other applicable laws and exchange rules. If an Award is granted in substitution
or exchange for another Award, the Committee shall require the surrender of such
other Award in consideration for the grant of the new Award.
16.3 Listing Conditions
(a) As long as the Units are listed on a national securities exchange or system
sponsored by a national securities association, the issuance of any Units
pursuant to an Award shall be conditioned upon such Units being listed on such
exchange or system and in compliance with the rules of such exchange. EnLink
Midstream shall have no obligation to issue such Units unless and until such
Units are so listed and the issuance would be in compliance with the rules of
the exchange, and the right to exercise any Option or other Award with respect
to such Units shall be suspended until such listing and compliance has been
effected.
(b) If at any time counsel to EnLink Midstream or its Affiliates shall be of the
opinion that any sale or delivery of Units pursuant to an Award is or may in the
circumstances be unlawful or result in the imposition of excise taxes on EnLink
Midstream or its Affiliates under the statutes, rules or regulations of any
applicable jurisdiction, EnLink Midstream or its Affiliates shall have no
obligation to make such sale or delivery, or to make any application or to
effect or to maintain any qualification or registration under the Securities Act
of 1933, as amended, or otherwise, with respect to Units or Awards, and the
right to exercise any Option or other Award shall
14

--------------------------------------------------------------------------------



be suspended until, in the opinion of said counsel, such sale or delivery shall
be lawful or will not result in the imposition of excise taxes on EnLink
Midstream or its Affiliates.
(c) Upon termination of any period of suspension under this Section 16.3, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all Units available before such suspension
and as to Units which would otherwise have become available during the period of
such suspension, but no such suspension shall extend the term of any Award.
16.4 Additional Conditions
(a) Notwithstanding anything in the Plan to the contrary: (i) EnLink Midstream
may, if it shall determine it necessary or desirable for any reason, at the time
of grant of any Award or the issuance of any Units pursuant to any Award,
require the recipient of the Award or such Units, as a condition to the receipt
thereof, to deliver to EnLink Midstream a written representation of present
intention to acquire the Award or such Units for his or her own account for
investment and not for distribution; (ii) the certificate for Units issued to a
Participant may include any legend which the Committee deems appropriate to
reflect any restrictions on transfer, and (iii) all certificates for Units
delivered under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the SEC, any stock exchange upon which the Units are
then quoted, any applicable federal or state securities law, and any applicable
corporate law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.
(b) Each Participant to whom an Award is granted under this Plan may be required
to agree in writing as a condition to the granting of such Award not to engage
in conduct in competition with the Company for a period after the termination of
such Participant’s employment with the Company as determined by the Committee (a
“Non-Competition Agreement”); provided, however, to the extent a legally binding
right to an Award within the meaning of Section 409A of the Code is created with
respect to a Participant, the Non-Competition Agreement must be entered into by
such Participant within 30 days following the creation of such legally binding
right.
16.5 Transferability
(a) Permitted Transferees. The Committee may, in its discretion, permit a
Participant to transfer all or any portion of an Option or UAR, or authorize all
or a portion of an Option or UAR to be granted to a Participant to be on terms
which permit transfer by such Participant; provided that, in either case the
transferee or transferees must be any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, in each case with respect to
the Participant, an individual sharing the Participant’s household (other than a
tenant or employee of the Company), a trust in which any of the foregoing
individuals have more than 50% of the beneficial interest, a foundation in which
any of the foregoing individuals (or the Participant) control the management of
assets, and any other entity in which any of the foregoing individuals (or the
Participant) own more than 50% of the voting interests (collectively, “Permitted
Transferees”); provided further that, (X) there may be no consideration for any
such transfer and (Y) subsequent transfers of Options or UARs transferred as
provided above shall be prohibited except subsequent transfers back to the
original holder of the Option or UAR and transfers to other Permitted
Transferees of the original holder. Agreements evidencing Options or UARs with
respect to which such transferability is authorized at the time of grant must be
approved by the Committee, and must expressly provide for transferability in a
manner consistent with this Section 16.5.
(b) Domestic Relations Orders. An Option, UAR, Restricted Incentive Unit Award,
Restricted Unit Award or other Award may be transferred, to a Permitted
Transferee, pursuant to a domestic relations order entered or approved by a
court of competent jurisdiction upon delivery to the Company of written notice
of such transfer and a certified copy of such order.
(c) Other Transfers. Except as expressly permitted by Sections 16.5(a) and
16.5(b), Awards shall not be transferable other than by will or the laws of
descent and distribution. Notwithstanding anything to the contrary in this
Section 16.5, an Incentive Unit Option shall not be transferable other than by
will or the laws of descent and distribution.
15

--------------------------------------------------------------------------------



(d) Effect of Transfer. Following the transfer of any Award as contemplated by
Sections 16.5(a), 16.5(b) and 16.5(c), (1) such Award shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer, provided that the term “Participant” shall be deemed to refer to the
Permitted Transferee, the recipient under a domestic relations order described
in Section 16.5(b), or the estate or heirs of a deceased Participant or other
transferee, as applicable, to the extent appropriate to enable the Participant
to exercise the transferred Award in accordance with the terms of this Plan and
applicable law and (2) the provisions of the Award relating to exercisability
shall continue to be applied with respect to the original Participant and,
following the occurrence of any applicable events described therein the Awards
shall be exercisable by the Permitted Transferee, the recipient under a
qualified domestic relations order, or the estate or heirs of a deceased
Participant, as applicable, only to the extent and for the periods that would
have been applicable in the absence of the transfer.
(e) Procedures and Restrictions. Any Participant desiring to transfer an Award
as permitted under Sections 16.5(a), 16.5(b) or 16.5(c) shall make application
therefor in the manner and time specified by the Committee and shall comply with
such other requirements as the Committee may require to assure compliance with
all applicable securities laws. The Committee shall not give permission for such
a transfer if (1) it would give rise to short swing liability under Section
16(b) of the Exchange Act or (2) it may not be made in compliance with all
applicable federal, state and foreign securities laws.
(f) Registration. To the extent the issuance to any Permitted Transferee of any
Units issuable pursuant to Awards transferred as permitted in this Section 16.5
is not registered pursuant to the effective registration statement of the
Company generally covering the Units to be issued pursuant to this Plan to
initial holders of Awards, the Company shall not have any obligation to register
the issuance of any such Units to any such transferee.
16.6 Withholding Taxes. The Company shall be entitled to deduct from any payment
made under the Plan, regardless of the form of such payment, the amount of all
applicable income and employment taxes required by law to be withheld with
respect to such payment, may require the Participant to pay to the Company such
withholding taxes prior to and as a condition of the making of any payment or
the issuance or delivery of any Units under the Plan, and shall be entitled to
deduct from any other compensation payable to the Participant any withholding
obligations with respect to Awards under the Plan. In accordance with any
applicable administrative guidelines it establishes, the Committee may allow a
Participant to pay the amount of taxes required by law to be withheld from or
with respect to an Award by (i) withholding Units from any payment of Units due
as a result of such Award, or (ii) permitting the Participant to deliver to the
Company previously acquired Units, in each case having a Fair Market Value equal
to the amount of such required withholding taxes. No payment shall be made and
no Units shall be issued pursuant to any Award unless and until the applicable
tax withholding obligations have been satisfied.
16.7 No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award granted hereunder, and except as otherwise
provided herein, no payment or other adjustment shall be made in respect of any
such fractional Unit.
16.8 Notices. All notices required or permitted to be given or made under the
Plan or any Award Agreement shall be in writing and shall be deemed to have been
duly given or made if (a) delivered personally, (b) transmitted by first class
registered or certified United States mail, postage prepaid, return receipt
requested, (c) sent by prepaid overnight courier service, or (d) sent by
telecopy or facsimile transmission, answer back requested, to the person who is
to receive it at the address that such person has theretofore specified by
written notice delivered in accordance herewith. Such notices shall be effective
(i) if delivered personally or sent by courier service, upon actual receipt by
the intended recipient, (ii) if mailed, upon the earlier of five days after
deposit in the mail or the date of delivery as shown by the return receipt
therefor, or (iii) if sent by telecopy or facsimile transmission, when the
answer back is received. EnLink Midstream or a Participant may change, at any
time and from time to time, by written notice to the other, the address that it
or such Participant had theretofore specified for receiving notices. Until such
address is changed in accordance herewith, notices hereunder or under an Award
Agreement shall be delivered or sent (x) to a Participant at his or her address
as set forth in the records of the Company or (y) to EnLink Midstream at the
principal executive offices of EnLink Midstream clearly marked “Attention: LTIP
Administrator.”
16

--------------------------------------------------------------------------------



16.9 Binding Effect. The obligations of EnLink Midstream under the Plan shall be
binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of EnLink Midstream, or upon any
successor corporation or organization succeeding to all or substantially all of
the assets and business of EnLink Midstream. The terms and conditions of the
Plan shall be binding upon each Participant and his or her heirs, legatees,
distributees and legal representatives.
16.10 Severability. If any provision of the Plan or any Award Agreement is held
to be illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining provisions of the Plan or such agreement, as the case may
be, but such provision shall be fully severable and the Plan or such agreement,
as the case may be, shall be construed and enforced as if the illegal or invalid
provision had never been included herein or therein.
16.11 No Restriction of Corporate Action. Nothing contained in the Plan shall be
construed to prevent EnLink Midstream or any Affiliate from taking any corporate
action (including any corporate action to suspend, terminate, amend or modify
the Plan) that is deemed by EnLink Midstream or such Affiliate to be appropriate
or in its best interest, whether or not such action would have an adverse effect
on the Plan or any Awards made or to be made under the Plan. No Participant or
other person shall have any claim against EnLink Midstream or any Affiliate as a
result of such action.
16.12 Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws (and not the principles relating to conflicts of laws) of
the State of Delaware except as superseded by applicable federal law.
16.13 No Right, Title or Interest in Company Assets. No Participant shall have
any rights as a unitholder of EnLink Midstream as a result of participation in
the Plan until the date of issuance of a unit certificate in his or her name
and, in the case of Restricted Units, unless and until such rights are granted
to the Participant pursuant to the Plan. To the extent any person acquires a
right to receive payments from the Company under the Plan, such rights shall be
no greater than the rights of an unsecured general creditor of the Company, and
such person shall not have any rights in or against any specific assets of the
Company. All of the Awards granted under the Plan shall be unfunded.
16.14 Risk of Participation. Nothing contained in the Plan shall be construed
either as a guarantee by EnLink Midstream or its Affiliates, or their respective
unitholders, directors, officers or employees, of the value of any assets of the
Plan or as an agreement by EnLink Midstream or its Affiliates, or their
respective unitholders, directors, officers or employees, to indemnify anyone
for any losses, damages, costs or expenses resulting from participation in the
Plan.
16.15 Section 409A of the Code. All Awards under this Plan are intended either
to be exempt from, or to comply with the requirements of Section 409A of the
Code, and this Plan and all Awards shall be interpreted and operated in a manner
consistent with that intention. Notwithstanding anything in this Plan to the
contrary, if any Plan provision or Award under this Plan would result in the
imposition of an applicable tax under Section 409A of the Code, that Plan
provision or Award shall be reformed (or, if applicable, a provision from the
Prior Plan shall remain in effect for an Award granted thereunder to the extent
necessary) to avoid imposition of the applicable tax and no such action shall be
deemed to adversely affect the Participant’s rights to an Award.
16.16 No Guarantee of Tax Consequences. No person connected with the Plan in any
capacity, including, but not limited to, EnLink Midstream and its Affiliates and
their respective directors, officers, agents and employees, makes any
representation, commitment or guarantee that any tax treatment, including, but
not limited to, federal, state and local income, estate and gift tax treatment,
will be applicable with respect to any Awards or payments thereunder made to or
for the benefit of a Participant under the Plan or that such tax treatment will
apply to or be available to a Participant on account of participation in the
Plan.
16.17 Continued Employment or Service. Nothing contained in the Plan or in any
Award Agreement shall confer upon any Participant the right to continue in the
employ or service of the Company, or interfere in any way with the rights of the
Company to terminate a Participant’s employment or service at any time, with or
without cause.
17

--------------------------------------------------------------------------------



16.18 Miscellaneous. Headings are given to the articles and sections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction of the Plan or any
provisions hereof. The use of the masculine gender shall also include within its
meaning the feminine. Wherever the context of the Plan dictates, the use of the
singular shall also include within its meaning the plural, and vice versa.


18